DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance: 

U.S. Patent Application Publication No. 2017/0265492 A1 to Cohen discloses producing three-dimensional shapes in clear gelatin using cutting tools (Cohen, Abstract and [0019]).

U.S. Patent Application Publication No. 2020/0184530 A1 to Anderson et al. discloses a printer cutting out plastic or acrylic material into a desired shape, such as the initials of the cake recipient. (Anderson et al. [0094]). 
 
In regard to claim 2, prior art of record fails to teach or render obvious, alone or in combination, a system comprising: a printer comprising at least one printhead configured to deposit an edible material, at least one reductive modeling tool configured to remove the edible material, a platform configured to support a base and rotate while the at least one printhead deposits the edible material onto a surface of the base, print instructions, when executed by the processor, cause the processor to affect deposition of the edible material on the surface of the base by the at least one printhead to form a printed portion of the three-dimensional edible decoration, coordinate rotation of the platform with some or all of the deposition of the edible material, and affect alteration of a contour of the deposited edible material by removing one or more portions of the deposited edible material from the surface of the deposited edible material with one or more modeling tools of the at least one reductive modeling tool to alter an external shape of the three-dimensional edible decoration, thereby producing a substantially different visual presentation for the three-dimensional edible decoration, in conjunction with the remaining limitations of claim 2.

In regard to claim 14, the claim recites essentially the same allowable subject matter as claim 2, and is therefore allowable for at least the same reasons as claim 2. 

In regard to claims 3-6 and 8-13, the claims depend either directly or indirectly from claim 2, and are therefore allowable for at least the same reasons as claim 2. 

In regard to claims 15-21, the claims depend either directly or indirectly from claim 14, and are therefore allowable for at least the same reasons as claim 14. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC A. RUST whose telephone number is 571-270-3380. The Examiner can normally be reached Monday - Friday between 9:00 am - 5:00 pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Benny Q. Tieu, can normally be reached Monday - Friday between 9:00 am - 5:00 pm at 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The Examiner’s direct fax phone number is 571-270-4380.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC A. RUST/            Primary Examiner, Art Unit 2674                                                                                                                                                                                            	07/31/2022